Two exceptions are before us following the trial of a petition for the assessment of damages for the taking of land by the city. The first relates to the denial of the petitioners’ motion, made at the close of the evidence, that the entire testimony of the city’s only qualified witness, who had testified without objection earlier in the trial, be struck from the record. That a party is not as of right entitled to have such a motion allowed has been discussed and decided with full citation of eases in Crowley v. Swanson, 283 Mass. 82, 85, Cummings v. National Shawmut Bank, 284 Mass. 563, 566-568 and Solomon v. Dabrowski, 295 Mass. 358, 359-360. The other exception is to the denial of the motion for a new trial. The *707considerations which govern the disposition of a motion for a new trial were stated at length in Bartley v. Phillips, 317 Mass. 35, 40-44, and have been so frequently confirmed and applied by us as not to require repetition. Haven v. Brimfield, 345 Mass. 529, 533-534. There was no error.
Edward J. Davis for the intervening petitioner.
No argument or brief for the respondent.

Exceptions overruled.